Citation Nr: 1511326	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  06-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative bone disease, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, and to include as secondary to service-connected disability.

3.  Entitlement to service connection for a lung disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for throat cancer, to include as due to exposure to herbicides, and to include as secondary to service-connected disability.

5.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1971.  He also had additional service in the Naval Reserves. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was most recently before the Board in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Veteran's representative's February 2015 written argument, while the March 2013 Supplemental Statement of the Case indicated that a memorandum of unavailability in reference to certain of the Veteran's Naval Reserve service treatment records and personnel records had been made, it appears that such record is not associated with the Veteran's electronic files (Virtual VA system and the Veterans Benefits Management System (VBMS)).  The Board finds that the memorandum should be added to the Veteran's electronic file and that proper notice in this regard be sent to the Veteran.

While the Veteran underwent a VA examination in April 2014 that was to address the medical matters raised by this appeal, the Board finds that the record still does not contain sufficient competent medical evidence to decide the claims.  In particular, the Veteran has asserted that the disabilities on appeal may be secondary to his service-connected disabilities (diabetes, coronary artery disease, and bilateral lower extremity peripheral neuropathy).  Further, the April 2014 VA examiner did not identify if the Veteran had any lung disability, and also did not provide any meaningful information concerning the Veteran's claim of service connection for peripheral vascular disease.

Finally, as for the claim of service connection for throat cancer, to include as due to exposure to herbicides, it is unclear to the Board if the Veteran's throat cancer is one of the disorders that VA presumes to be associated with exposure to herbicides.  Accordingly, development is necessary to determine the exact nature of the Veteran's throat cancer and to determine whether the Veteran's throat cancer is associated with exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the memorandum of unavailability (in reference to the Veteran's Naval Reserve service treatment records and personnel records) mentioned in the March 2013 Supplemental Statement of the Case to the Veteran's claims file.

The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since April 2, 2014, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed degenerative bone disease, skin disorder, lung disorder, throat cancer, and peripheral vascular disease.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has degenerative bone disease, skin disorder, lung disorder, throat cancer, and peripheral vascular disease that had its onset during service or within one year of his service discharge, or is etiologically related to his active service.

The examiner is also asked to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any degenerative bone disease, skin disorder, lung disorder, throat cancer, or peripheral vascular disease that (a) is proximately due to or the result of the service-connected disability, or (b) was aggravated (permanently worsened) by service-connected disability.

The examiner is also asked to state whether the Veteran's throat cancer is one of the disorders that VA presumes to be associated with exposure to herbicides.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




